DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/18 and 09/17/20 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-16, 20, 32-33, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bily et al. (2016/0372834), hereafter “D1”, in view of Chih-Hung et al. (IEEE Transactions on Microwave Theory and Techniques. IEEE, August 2002, Vol. 50, No. 8, pp 19-1926), hereafter “D2”. Regarding claims 1 and 55, D1, which is considered to be the closest prior art to the subject matter of claim 1, discloses a surface scattering antenna comprising: a feed structure (108) providing an electromagnetic signal that may be launched, via a feed connector (106), into a guided wave or surface wave (105) of a wave-propagating structure (104) (see paragraph [0019], figure 1 m D 1); first and second couplings that may be first and second polarizabilities of scattering elements (102a, 102b) at a frequency or frequency band of the guided wave or surface wave (105) (see paragraph [0021], figure 1 in D 1 ); individual amplifiers for a plurality of feeds (see paragraph [0030] in D 1 ); and the first and second scattering elements (102a, 102b) responsive to the guided wave or surface wave (105) to .

Allowable Subject Matter
Claims 39 and 45 are allowed.
Claims 43, 46-47, 51, 53, 61, 63, 67-69, 71, 76, 78, 82-83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason C Smith/Primary Examiner, Art Unit 3617